Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the initial Office action based on the application filed on June 5, 2018.
Claims 1-20 are presently pending in the application have been examined below, of which, claims 1, 14, and 20 are presented in independent form.

Priority
Acknowledgment is made of applicant's claim the benefit of a provisional application # 62/568,781. 
The priority date considered for this application is 10/5/2017.

112(f) interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an objective module, a grouping module, a training pipeline, one or more inference pipelines, a policy pipeline, and an adjustment module in claim 1 and claim 14, one or more analytic engines in claim 18, and one or more agents in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 5-14, and 16-19 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
 As to claims 1, 14, 18, and 19, the claim limitations an objective module, a grouping module, a training pipeline, one or more inference pipelines, a policy pipeline, and an adjustment module in claim 1 and claim 14, one or more analytic engines in claim 18, and one or more agents in claim 19 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions: receiving an objective to be analyzed using machine learning, selecting a logical grouping of one or more machine learning pipelines to analyze the received objective, generating a machine learning model for analyzing the received objective, analyzing the received objective using the machine learning model, pushing the generated machine model to the one or more inference pipelines, dynamically adjusting one or more machine learning settings for the logical grouping of one or more machine learning pipelines in claims 1 and 14, performing one or more machine learning operations related to the received objective in claim 18, and facilitating communications between the policy pipeline and the one or more analytic engines in claim 19. Though the description mentions these functions, these limitations include specific functions that must be performed by a special purpose computer. For a specific function, the corresponding structure must include an algorithm (emphasis added) that transforms a general purpose computer to the special purpose computer (emphasis added) programmed to perform the specific claimed functions. See MPEP § 2181 (II)(B). The specification here does not sufficiently disclose algorithms for the functions indicated above. Accordingly, there is insufficient corresponding structure. Since there is insufficient corresponding structure, the claim scope is unclear and the claim is indefinite. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 5-13 and 16-17 depend on claims 1 and 14 respectively and do not cure the deficiency of their base claims. Therefore, they are rejected for the same reason set forth in the rejection of their base claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 5-14, and 16-19 are rejected under 35 U.S.C. 112(a) first paragraph as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

As to claims 1, 14, 18, and 19, the claims invoke 35 U.S.C. 112(f). However, the specification does not (emphasis added) explain what hardware and/or software (specifically the steps or procedures) the inventor uses to accomplish the claimed functions receiving an objective to be analyzed using machine learning, selecting a logical grouping of one or more machine learning pipelines to analyze the received objective, generating a machine learning model for analyzing the received objective, analyzing the received objective using the machine learning model, pushing the generated machine model to the one or more inference pipelines, dynamically adjusting one or more machine learning settings for the logical grouping of one or more machine learning pipelines in claims 1 and 14, performing one or more machine learning operations related to the received objective in claim 18, and facilitating communications between the policy pipeline and the one or more analytic engines in claim 19.  The steps or procedures are sometimes called the ‘algorithm’ for performing the functions.
The specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed functions in sufficient detail such that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject matter.
While disclosure of the program code is not required, the detailed steps or instructions that the program follows should be described.
When a § 112(f) limitation is found to be indefinite under § 112(b) for failure to disclose corresponding structure (computer + algorithm) in the specification to perform the entire claimed function, it will also fail to have an adequate written description under § 112(a).
The written description requirement is not satisfied because the specification does not describe the steps of performing the functions receiving an objective to be analyzed using machine learning, selecting a logical grouping of one or more machine learning pipelines to analyze the received objective, generating a machine learning model for analyzing the received objective, analyzing the received objective using the machine learning model, pushing the generated machine model to the one or more inference pipelines, dynamically adjusting one or more machine learning settings for the logical grouping of one or more machine learning pipelines in claims 1 and 14, performing one or more machine learning operations related to the received objective in claim 18, and facilitating communications between the policy pipeline and the one or more analytic engines in claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0080250 (hereinafter "Denorme”) with filing date 9/13/2017 in view of US 2018/0052898 (hereinafter “Allan”) with filing date 8/22/2017 and further in view of US 2019/0018866 (hereinafter “Ormont”) with filing date 8/28/2017.
In the following claim analysis, Applicant’s claim limitations are shown boldfaced and Examiner’s explanations/notes/remarks are in square brackets and emphases are underlined.

As to claim 1, Denorme discloses: An apparatus comprising (Denorme, Abstract, A system, apparatus or process that applies artificial intelligence): 
an objective module configured to receive an objective to be analyzed using machine learning (Denorme, Fig. 1, Abstract, an input module receives input data comprising an inquiry associated with accomplishing a task; ¶ 26, Input module 15 comprises a collection of computer components that identify an input and forward it to the model module 10 which generates in turn one or more logical pipelines 20);
a grouping module configured to select a logical grouping of one or more machine learning pipelines to analyze the received objective (Denorme, ¶ 26, input module 15 comprises a collection of computer components that identify an input and forward it to the model module 10 which generates in turn one or more logical pipelines 20. Compatibility and ranking module 25 comprises a collection of computer components and mathematical algorithms that identify pipelines 20 responsive to an end users query using output/input compatibility criteria, as well as to rank [group] the list of pipelines 20 using filters; ¶ 28, generate pipelines 20 associated with categories (e.g., groupings of tools that are similarly classified) that are responsive to a specific question (e.g., received through input module 15; ¶ 128, The presented pipelines have been chosen based on output/input compatibility and the first ranking algorithm), the logical grouping of one or more machine learning pipelines comprising:
a training pipeline configured to generate a machine learning model for analyzing the received objective, the machine learning model trained using training data associated with the received objective (Denorme, ¶ 28, The goal of the informatics model 10 is to generate pipelines 20 associated with categories that are responsive to a specific question (e.g., received through input module 15) … In connection with the model 10, a supervised learning, artificial neural network is built; ¶ 79, The model [inherently generated by a training pipeline], trained on the corpus of pipelines, outputs sorted and logical lists of categories; Fig. 1, ¶ 118, tools are tested for compatibility to generate intra-compatible pipelines of tools belonging to categories chaining generated by model 10);
one or more inference pipelines configured to analyze the received objective using the machine learning model, the one or more inference pipelines selected from a plurality of available inference pipelines that are each interconnected (Denorme, ¶ 26, the term “pipeline” refers to a chain of building blocks/components (e.g., software tools) that are compatible (e.g., output/input compatible) and used in series and/or otherwise in combination to accomplish a goal; ¶ 40, the results output from this model are analyzed using an ontology to validate output of the model, thereby ensuring pipelines [interconnected] that are functional analytically. This layer of validation added to the artificial intelligence of the model results [infers] in a new and improved model, as it ensures better precision, less mistakes and improved quality/reproduction; ¶ 58, the model is able to predict [infer] whether a category is absolutely needed in the pipeline or can be specified as an ‘optional category’);
a policy pipeline configured to push the generated machine model to the one or more inference pipelines (Denorme, ¶ 38, The output layer pushes in a unique vector for every value for the 3-term vectors composing a pipeline (their number depends on the length of the pipeline, and the number of categories composing it, by way of example). The result is a unique vector, representing every probability for a category to be in a particular place in the pipeline for each pipeline of the training set; ¶ 58, the model [pushed to the pipeline] is able to predict whether a category is absolutely needed in the pipeline [the inference pipeline]);
an adjustment module configured to dynamically adjust one or more machine learning settings for the logical grouping of one or more machine learning pipelines based on feedback generated in response to analyzing the received objective (Denorme, ¶ 94, A score for each tool included in the pipeline will be calculated .... Each parameter is weighted in agreement with the importance given to the parameter … the tools once scored are formatted for displayed in a decreasing score order; ¶ 110, The end user may select filter values directly by indicating the same in a user interface; ¶ 116, score values for a given pipeline are summed, and the sum is divided by the number of tools to determine the mean. Each output/input compatible pipeline can then be ranked as a function of the filters chosen by the end user; ¶ 119, the end user's ultimate choice of pipeline, as well as any favorites indicated by the end user, may be fed back into the system and used to calculate the score, as described in more detail above. Thus, for example, if the end user is not satisfied with the proposed pipeline, the information may be entered back to the model and the weight for the specific combination of programs will decrease, thereby improving the model; ¶ 39, To decrease this error rate, the model auto-adjusts using specifically-designed optimizer functions and an evolving over-loop learning rate until an accuracy as close as possible to 100% is reached).
	Denorme does not appear to explicitly disclose generate a machine learning model, and a policy pipeline. However, in an analogous art to the claimed invention in the field of machine learning, Allan teaches generate a machine learning model (Allan, Fig. 3, ¶ 183, more models are generated, together with mappings to the models), and a policy pipeline (Allan, ¶ 96, a set of policies that control how dataflow applications … A configuration setting that defines how an, e.g., pipeline, is, for example, scheduled, executed, or accessed; ¶ 197, policy 306, execution 310, or persistence services 312, to process data in the pipeline. Users can also define solutions (i.e., a control flow) to specify a unified flow which can integrate related pipelines together; ¶ 149, the policy and flow definitions created by the user are applied and/or executed. For example, such processing can include invoking ingest, transform, model and publish services, to process data in the pipeline; ¶ 197, invoke … model … policy 306, execution 310, or persistence services 312, to process data in the pipeline).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Denorme and Allan before him/her to modify Denorme’s process that applies artificial intelligence associated with improved modeling with Allan’s system (Data Artificial Intelligence system, Data AI system) including generating a machine learning model and a policy pipeline, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to leverages machine learning and probabilistic knowledge federation, to provide a useful context for users (Allan, ¶ 81).
	Denorme as modified does not appear to explicitly disclose one or more inference pipelines. However, in an analogous art to the claimed invention in the field of machine learning, Ormont teaches one or more inference pipelines (Ormont, ¶ 36, generating a set of one or more pipelines for the submitted data set is based on an analysis of similarities between the submitted data set and those that have been run and from inferences and extrapolations from the modeling metrics in the corpus of modeling metrics).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Denorme as modified and Ormont before him/her to modify Denorme’s modified process with Ormont’s automated machine learning for modeling a data set including one or more inference pipelines, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to identify an optimal pipeline from the pipelines and generate optimal results according to the identified optimal model and the optimal results are provided to the submitting party (Ormont, ¶ 5).

As to claim 2, the rejection of Claim 1 is incorporated. Denorme as modified further discloses the apparatus of claim 1, wherein the training pipeline, the one or more inference pipelines, and the policy pipeline execute on distinct one or more of physical computing devices (Denome, ¶ 126, Once the pipelines are built, an end user may then employ the system … on an end user device, such as a computer, mobile phone, tablet, or other computing device; ¶ 132, A computer system is required to perform the processes described herein) and virtual machines (Allen, ¶ 99, A run-time system component operating as a distributed processing component, for example, a Spark cloud service, cluster of compute nodes, collection of virtual machines).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Denorme and Allan before him/her to modify Denorme’s process that applies artificial intelligence associated with improved modeling with Allan’s system (Data Artificial Intelligence system, Data AI system) including virtual machines, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to leverages machine learning and probabilistic knowledge federation, to provide a useful context for users with a run-time system component operating as a distributed processing component, for example, a Spark cloud service, cluster of compute nodes, collection of virtual machines, or other components or nodes, for use in the execution of, e.g., pipelines (Allan, ¶ ¶ 81 and 99).

As to claim 3, the rejection of Claim 2 is incorporated. Denorme as modified further discloses the apparatus of claim 2, wherein the one or more of physical computing devices and virtual machines execute analytic engines corresponding to the machine learning pipeline that is executing, the corresponding machine learning pipelines using the analytic engines to perform machine learning operations associated with the received objective (Allen, ¶ 99, A run-time system component operating as a distributed processing component, for example, a Spark cloud service, cluster of compute nodes, collection of virtual machines, or other components or nodes, for use in the execution of, e.g., pipelines; ¶ 256, a pattern inference from pipelines component 520 allows the recommendation engine to summarize transforms performed on a given business type in existing pipeline definitions in similar contexts and suggest similar transform as recommendation in the current context).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Denorme and Allan before him/her to modify Denorme’s process that applies artificial intelligence associated with improved modeling with Allan’s system executing analytic engines corresponding to the machine learning pipeline that is executing, the corresponding machine learning pipelines using the analytic engines to perform machine learning operations associated with the received objective, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to leverages machine learning and probabilistic knowledge federation, to provide a useful context for users with a run-time system component operating as a distributed processing component, for example, a Spark cloud service, cluster of compute nodes, collection of virtual machines, or other components or nodes, for use in the execution of, e.g., pipelines (Allan, ¶ ¶ 81 and 99).

As to claim 4, the rejection of Claim 3 is incorporated. Denorme as modified further discloses the apparatus of claim 3, wherein at least a portion of the machine learning pipelines and the analytic engines are of different types (Allen, ¶ 270, a pipeline 588 comprises a list of pipeline steps. Different types of pipeline steps represent different kinds of operations that can be performed in the pipeline).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Denorme and Allan before him/her to modify Denorme’s process that applies artificial intelligence associated with improved modeling with Allan’s system including that at least a portion of the machine learning pipelines and the analytic engines are of different types, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to leverages machine learning and probabilistic knowledge federation, to provide a useful context for users with a run-time system component operating as a distributed processing component, for example, a Spark cloud service, cluster of compute nodes, collection of virtual machines, or other components or nodes, for use in the execution of, e.g., pipelines (Allan, ¶ ¶ 81 and 99).

As to claim 5, the rejection of Claim 1 is incorporated. Denorme as modified further discloses the apparatus of claim 1, wherein the policy pipeline is further configured to verify that the machine learning model that the training pipeline generates for the received objective is valid for the received objective (Denome, ¶ 40, the results output from this model are analyzed using an ontology to validate output of the model, thereby ensuring pipelines that are functional analytically).

As to claim 6, the rejection of Claim 1 is incorporated. Denorme as modified further discloses the apparatus of claim 1, wherein the policy pipeline is configured to automatically push the machine learning model to the one or more inference pipelines in response to the training pipeline generating the machine learning model (Denome, ¶ 28, The goal of the informatics model 10 is to generate pipelines 20 associated with categories … the pipelines 20 are identified by a list of identifiers (IDs) representing categories. In connection [pushed] with the model 10, a supervised learning, artificial neural network is built; ¶ 29, The first step is to train the neural network with existing pipelines (also referred to as a pipeline corpus, referred to in FIG. 1). A list of manually-designed or otherwise validated pipelines may be used as training data [in connection with the model]).

As to claim 7, the rejection of Claim 1 is incorporated. Denorme as modified further discloses the apparatus of claim 1, wherein the policy pipeline is configured to push the machine learning model to the one or more inference pipelines in response to receiving confirmation from a user (Allen, ¶ 149, the policy and flow definitions created by the user are applied and/or executed. For example, such processing can include invoking ingest, transform, model and publish services, to process data in the pipeline).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Denorme and Allan before him/her to modify Denorme’s process that applies artificial intelligence associated with improved modeling with Allan’s system including that the policy pipeline is configured to push the machine learning model to the one or more inference pipelines in response to receiving confirmation from a user, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to provide access to users via a graphical user interface to a recommendation service that suggests how the data could be, e.g., corrected, enriched, or joined (Allan, ¶¶  146-149).

As to claim 8, the rejection of Claim 1 is incorporated. Denorme as modified further discloses the apparatus of claim 1, wherein the feedback comprises one or more of events (Denorme, ¶ 30, Users of the system 1000 may also rate pipelines created or used by other users, or generated by the system), predictions (Denorme, ¶ 58, the model is able to predict whether a category is absolutely needed in the pipeline or can be specified as an ‘optional category’), new machine learning models (Denome, ¶ 40, the results output from this model are analyzed … results in an new and improved model), user input (Denome, ¶ 60, it can be trained to have a conversation with an end user, guiding him to the category that best fits his issue) , errors (Denorme, ¶ 39, To decrease this error rate, the model auto-adjusts using specifically-designed optimizer functions and an evolving over-loop learning rate until an accuracy as close as possible to 100% is reached), and user-defined events (Denorme, ¶ 30, Users of the system 1000 … may create, e.g., via a web application, pipelines for their own use and share the pipelines with other users).

As to claim 9, the rejection of Claim 8 is incorporated. Denorme as modified further discloses the apparatus of claim 8, wherein the feedback is propagated to one or more machine learning pipelines within the logical grouping of one or more machine learning pipelines (Denorme, ¶ 60, Input to the trained model within model module 10 may be accomplished in several ways. … Following the conversation, through a feedback loop, the chatbot will understand better what the user is looking for. The artificial intelligence comprised within the chatbot thus guides the end user, asking increasingly precise questions, until it fully understands and is able to provide the model with an input; ¶ 39, This process is repeated many times, measuring the accuracy and the error rate of the model).

As to claim 10, the rejection of Claim 1 is incorporated. Denorme as modified further discloses the apparatus of claim 1, further comprising one or more other training pipelines configured to generate machine learning models associated with the received objective and a model selection module configured to select one of the machine learning models to propagate to the one or more inference pipelines (Ormont, ¶ 17, a “pipeline” is a non-executable, higher level description of the processes needed to create a model for a corresponding data set; ¶ 20, while multiple pipelines are generated, each of which may be used to process a data set according to related submitter information, the trained judge is suitably trained and implemented to evaluate among the various generated models for a given data set and identify optimal results … in determining optimal results, the data set modeling service may provide valuable modeling information to the submitter (as may be the request of the submission) regarding the execution of the submitted data set; ¶ 23, A trained judge can predict the modeling metrics of a candidate model for a given pipeline/data set, or simply order a set of pipelines according to predicted results).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Denorme as modified and Ormont before him/her to modify Denorme’s modified process with Ormont’s automated machine learning for modeling a data set including one or more other training pipelines configured to generate machine learning models associated with the received objective and a model selection module configured to select one of the machine learning models to propagate to the one or more inference pipelines, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to identify an optimal pipeline from the pipelines and generate optimal results according to the identified optimal model and the optimal results are provided to the submitting party. In identifying optimal results, the data set modeling service is able to quickly and efficiently eliminate typical experimentation and evaluation of multiple models that may be used, instead directly providing the submitter information. Moreover, in determining optimal results, the data set modeling service may provide valuable modeling information to the submitter (Ormont, ¶¶  5 and 20).

As to claim 12, the rejection of Claim 1 is incorporated. Denorme as modified further discloses the apparatus of claim 1, wherein: the training pipeline is integrated with each of the one or more inference pipelines to generate one or more machine learning models for the received objective (Denorme, Fig. 1, ¶ 35, a recurrent neural network (RNN) is built. … a third layer may be included, and provide an ontology-based validation module. Such validation module would improve the artificial intelligence models); and a model selection module is configured to combine each of the generated one or more machine learning models for the received objective into a combined machine learning model (Denorme, Fig. 1, ¶ 40, the results output from this model are analyzed using an ontology to validate output of the model, thereby ensuring pipelines that are functional analytically. This layer of validation added to the artificial intelligence of the model results in a new and improved model) and push the combined machine learning model back to each of the integrated training and inference pipelines for analyzing data associated with the received objective (Denorme, Fig. 1, ¶ 41, logical pipelines 20 are generated. The input (received through input module 15) is received by the model module 10. The model uses the input as a seed to build the pipelines … The categories identified before and after the input/seed are then included in the loop back to the model and the pipeline continues to be built by extending the pipeline in both directions at the extremities based on probabilities).

Claim 14 is essentially the same as claim 1 except is set forth the claimed invention as a system and is rejected with the same reasoning as applied in claim 1. In addition, Denorme as modified also teaches the claim limitations recited in claim 14:
a training node (Allan, Fig. 5, ¶ 197, users can invoke ingest, transform, model and publish services, or other services such as, for example, policy 306, execution 310, or persistence services 312, to process data in the pipeline); a policy node (Allan, Fig. 5, ¶ 197, policy 306); and one or more inference nodes (Allan, ¶ 99, cluster of compute nodes, collection of virtual machines, or other components or nodes, for use in the execution of, e.g., pipelines).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Denorme and Allan before him/her to modify Denorme’s process that applies artificial intelligence associated with improved modeling with Allan’s system (Data Artificial Intelligence system, Data AI system) including a training node, a policy node, and one or more inference nodes, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to use a cluster of compute nodes, collection of virtual machines, or other components or nodes, for use in the execution of, e.g., pipelines to improve the modeling process in the AI field (Allan, ¶ 99).

As to claim 15, the rejection of Claim 14 is incorporated. Denorme as modified further discloses the apparatus of claim 14, wherein the training node, the one or more inference nodes, and the policy node comprise distinct one or more of physical computing devices and virtual machines (Allan, Fig. 5, ¶ 99, cluster of compute nodes, collection of virtual machines, or other components or nodes, for use in the execution of, e.g., pipelines).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Denorme and Allan before him/her to modify Denorme’s process that applies artificial intelligence associated with improved modeling with Allan’s system (Data Artificial Intelligence system, Data AI system) including that the training node, the one or more inference nodes, and the policy node comprise distinct one or more of physical computing devices and virtual machines, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to use a cluster of compute nodes, collection of virtual machines, or other components or nodes, for use in the execution of, e.g., pipelines to improve the modeling process in the AI field (Allan, ¶ 99).

As to claim 16, the rejection of Claim 14 is incorporated. Denorme as modified further discloses the system of claim 14, wherein at least one of the training node, the policy node, and the one or more inference nodes is located on a remote device accessible over the Internet (Allan, ¶ 98, A run-time system component that includes one or more nodes that can receive data, e.g., via a gateway that is accessible to the Internet).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Denorme and Allan before him/her to modify Denorme’s process that applies artificial intelligence associated with improved modeling with Allan’s system (Data Artificial Intelligence system, Data AI system) including that at least one of the training node, the policy node, and the one or more inference nodes is located on a remote device accessible over the Internet, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to use a cluster of compute nodes, collection of virtual machines, or other components or nodes, for use in the execution of, e.g., pipelines to improve the modeling process in the AI field and support secured access to the Data AI system (Allan, ¶ ¶ 98-99).

As to claim 17, the rejection of Claim 14 is incorporated. Denorme as modified further discloses the system of claim 14, further comprising a graphical display configured to present information about the logical grouping of machine learning pipelines based on the feedback (Denorme, ¶ 60, With a large and specific corpus of training text, the model can be trained to write comprehensive answers and have a discussion with an end user about a subject on which it has been trained … Thus, it can be trained to have a conversation with an end user, guiding him to the category that best fits his issue. Following the conversation, through a feedback loop, the chatbot will understand better what the user is looking for; ¶ 110, The end user may select filter values directly by indicating the same in a user interface; ¶ 126, Exemplary user interfaces are now illustrated with reference to FIGS. 3a through 3c. Such interfaces may be displayed on an end user device).

As to claim 18, the rejection of Claim 14 is incorporated. Denorme as modified further discloses the system of claim 14, further comprising one or more analytic engines located on each of the training node, policy node, and one or more inference nodes and configured to perform one or more machine learning operations related to the received objective (Allan, Fig. 6, ¶ 201, an ingest/publish engine 330 can be accessed via an ingest/publish service 332 by a pipeline 334; ¶ 204, the system can include a recommendation engine or knowledge service that operates as an expert filtering system that predicts/suggests the most relevant from among the several possible actions that can be performed on the data; ¶ 229, The rules engine will evaluate a business type entity and annotate its functional type based on the evaluation; Fig. 28, ¶ 290).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Denorme and Allan before him/her to modify Denorme’s process that applies artificial intelligence associated with improved modeling with Allan’s system (Data Artificial Intelligence system, Data AI system) including one or more analytic engines located on each of the training node, policy node, and one or more inference nodes and configured to perform one or more machine learning operations related to the received objective, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to execute the various engines for resource allocation to execute the pipelines and for execution to the executor in the allocated nodes.

As to claim 19, the rejection of Claim 14 is incorporated. Denorme as modified further discloses the system of claim 14, further comprising one or more agents located at each of the one or more inference nodes and configured to facilitate communications between the policy pipeline and the one or more analytic engines (Allan, ¶ 291, an on-premise agent facilitates access to local data and in a limited fashion, distributed pipeline execution. The on-premise agent is provisioned and configured to communicate with, e.g., a Cloud DI service, to process data access and remote pipeline execution requests).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Denorme and Allan before him/her to modify Denorme’s process that applies artificial intelligence associated with improved modeling with Allan’s system (Data Artificial Intelligence system, Data AI system) including one or more agents located at each of the one or more inference nodes and configured to facilitate communications between the policy pipeline and the one or more analytic engines, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to implement computational assets as on-premise or agent-based to ensure various elements of the system can be connected by one or more networks and promote more efficient communication with, e.g., a Cloud DI service, to process data access and remote pipeline execution requests.

Claim 20 is essentially the same as claim 1 except is set forth the claimed invention as a method and is rejected with the same reasoning as applied in claim 1. In addition, Denorme as modified also teaches the claim limitation recited in claim 20: selecting a logical grouping of one or more machine learning pipelines for analyzing the received objective (Denome, ¶ 28, generate pipelines 20 associated with categories (e.g., groupings of tools that are similarly classified); ¶ 128, The presented pipelines have been chosen based on output/input compatibility and the first ranking algorithm).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0080250 (hereinafter "Denorme”) with filing date 9/13/2017 in view of US 2018/0052898 (hereinafter “Allan”) with filing date 8/22/2017 in view of US 2019/0018866 (hereinafter “Ormont”) with filing date 8/28/2017 and further in view of US 2017/0109646 (hereinafter “David”).

As to claim 11, the rejection of Claim 10 is incorporated. Denorme as modified does not appear to explicitly disclose the apparatus of claim 10, wherein the model selection module performs a hyper-parameter search on each of the machine learning models to determine which of the machine learning models is most appropriate for the received objective. However, in an analogous art to the claimed invention in the field of machine learning, David teaches the apparatus of claim 10, wherein the model selection module performs a hyper-parameter search on each of the machine learning models to determine which of the machine learning models is most appropriate for the received objective (David, ¶ 189, The exploration of different models can be done as a hyperparameter search that explores the parameter space for each kind of machine learning model available to the system).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Denorme as modified and David before him/her to modify Denorme’s modified process with David’s technique of applying machine learning algorithms including performing a hyper-parameter search on each of the machine learning models to determine which of the machine learning models is most appropriate for the received objective, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to organize and pre-process the input data, and to correlate the input data to specific features of interest. The correlations can then be used to make process adjustments using machine learning algorithms to create new approaches to data analysis (David, Abstract and ¶ 29).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0080250 (hereinafter "Denorme”) with filing date 9/13/2017 in view of US 2018/0052898 (hereinafter “Allan”) with filing date 8/22/2017 in view of US 2019/0018866 (hereinafter “Ormont”) with filing date 8/28/2017 and further in view of US 2018/0165580 (hereinafter “Boyer”).

As to claim 13, the rejection of Claim 1 is incorporated. Denorme as modified does not appear to explicitly disclose the apparatus of claim 1, further comprising a history module configured to track a version history for each of the machine learning pipelines such that changes to the machine learning pipelines can be rolled-back to a previous version. However, in an analogous art to the claimed invention in the field of machine learning, Boyer teaches the apparatus of claim 1, further comprising a history module configured to track a version history for each of the machine learning pipelines such that changes to the machine learning pipelines can be rolled-back to a previous version (Boyer, ¶ 129, version tracking mechanisms may be implemented to keep track of the versions of the elements that make up the pipeline 300. In some cases, this versioning mechanism may store version information in the entries of the watched questions database 392 indicating the version of the pipeline 300 or even individual elements of the pipeline 300 that were used to determine the previous answer to the watched question [for the intended purpose such that changes to the machine learning pipelines can be rolled-back to a previous version]).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Denorme as modified and Boyer before him/her to modify Denorme’s modified process with Boyer’s version tracking mechanisms including tracking a version history for each of the machine learning pipelines such that changes to the machine learning pipelines can be rolled-back to a previous version, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to implement version tracking mechanisms to keep track of the versions of the elements that make up the pipeline and indicate the version of the pipeline 300 or even individual elements of the pipeline 300 that were used to determine the previous answer to the watched question to save the effort of reinventing the wheel  (Boyer, ¶129).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0046918 teaches generating features from real-time content in a fast-changing and large corpus in the  machine learning process;
US 2016/0364608 teaches a machine learning module connected with the processing pipeline via a network interface; and 
US 2013/0226857 teaches using machine learning module to train and test data set to fine tune an inference model.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAXIN WU/
Primary Examiner, Art Unit 2191